Pfeifer, J.,
dissenting.
{¶ 37} I trust the jury verdict in this case. Resolution No. R-95-32 required the city manager to finalize a long-term agreement with Shampton: “The City Manager shall proceed as expeditiously as possible toward the completion of negotiations for a long-term lease agreement.” By charter, the city manager has within his enumerated powers the ability “[t]o arrange, prepare and sign contracts,” although “no such contracts * * * shall be legal until ratified or authorized by ordinance or resolution of the Council * * The jury heard testimony from council members and found that city council had indeed authorized the city manager to enter into a long-term lease with Shampton. The jury found that there had been a meeting of the minds between Shampton and the city manager. *463As a contract that was authorized by city council, the agreement entered into between Shampton and the city manager was valid.
David A. Chicarelli and John D. Smith, for appellees.
Calfee, Halter & Griswold, L.L.P., Mark I. Wallach and Maura L. Hughes; Eckert & Eckert Co., L.P.A., Roger C. Eckert and Michael C. Eckert, for appellant.
Barry M. Byron and Stephen L. Byron, urging reversal for amicus curiae Ohio Municipal League.
Michael H. Cochran, urging reversal for amicus curiae Ohio Township Association.
{¶ 38} At the very least, the city council gave the city manager the authorization to negotiate the long-term lease. As part of his negotiations, the city manager made certain representations to Shampton, including the representation that the written lease was forthcoming. The jury found that the city manager’s representations induced Shampton to act to his detriment. As those representations were authorized by the city council’s resolution, the jury’s verdict should stand.